Citation Nr: 0015002	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  96-30 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for gastrointestinal 
symptoms claimed as a chronic disability resulting from an 
undiagnosed illness.

2.  Entitlement to service connection for joint and muscle 
pain claimed as a chronic disability resulting from an 
undiagnosed illness.

3.  Entitlement to service connection for sleep disturbance 
claimed as a chronic disability resulting from an undiagnosed 
illness.

4.  Entitlement to service connection for fatigue claimed as 
a chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for cardiovascular 
symptoms claimed as a chronic disability resulting from an 
undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
October 1975, and from December 1990 to May 1991.

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that denied the veteran's claims of entitlement to 
service connection joint and muscle pain, gastrointestinal 
symptoms, cardiovascular symptoms, and fatigue, claimed as 
chronic disabilities resulting from undiagnosed illnesses.  A 
notice of disagreement was received in April 1996.  A 
statement of the case was issued in April 1996.  A 
substantive appeal was received from the veteran in June 
1996. 

As reflected by the characterization of the issues above, it 
is contended that the conditions listed are related to the 
veteran's period of active service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  As such, 
while the Board recognizes the veteran's initial period of 
service (December 1973 to October 1975), the primary focus of 
this decision is on the latter period of service.  

Finally, the Board notes that the claims for service 
connection for sleep disturbance, fatigue, and cardiovascular 
symptoms will be addressed in the REMAND following the ORDER 
portion of the decision.  


FINDINGS OF FACT

1.  The veteran has been diagnosed as having diverticulosis 
and a gastric ulcer; his allegation that his gastrointestinal 
symptoms constitute a chronic disability resulting from an 
undiagnosed illness is not supported by evidence that would 
render the claim plausible.

2.  The veteran has been diagnosed as having left shoulder 
bursitis, and low back and cervical spine disabilities; his 
allegation that his joint and muscle pain symptoms constitute 
a chronic disability resulting from an undiagnosed illness is 
not supported by evidence that would render the claim 
plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
gastrointestinal symptoms as a chronic disability resulting 
from an undiagnosed illness is not well grounded.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

2.  The claim of entitlement to service connection for joint 
and muscle pain as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  38 U.S.C.A. § 1117 
(West 1991 and Supp. 1999); 38 C.F.R. § 3.317 (1999); 
VAOPGCPREC 4-99 (May 3, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

The veteran and his representative contend that service 
connection is warranted for gastrointestinal symptoms and 
joint and muscle pain, which are related to his period of 
active service in the Southwest Asia Theater of operations 
during the Persian Gulf War.  The Board points out that, as 
noted above, the veteran served on active duty from December 
1973 to October 1975, and from December 1990 to May 1991.  

Title 38 U.S.C.A. Section 1117 provides in pertinent part:

(a) The Secretary may pay compensation 
under this subchapter to any Persian 
Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that 
(1) became manifest during service 
on active duty in the Armed Forces in 
the Southwest Asia theater of operations 
during the Persian Gulf War; or 
(2) became manifest to a degree of 
10 percent or more within the 
presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia Theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  

* * *

(e)  For purposes of this section, the 
term ''Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 1999).  

The regulation implementing the foregoing statute, 38 C.F.R. 
§ 3.317, provides in relevant part that except as provided 
otherwise, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as fatigue, headaches, joint pain, menstrual disorders, and 
other symptoms, provided that such disability (i) became 
manifest either during active duty in the South West Asia 
theater of operations during the Gulf War, or to a 
compensable degree no later than December 31, 2001, and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317(a)(1) (1999).  

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Disabilities that have existed 
for at least 6 months, and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered "chronic."  Id. 

The threshold question in a claim for service connection is 
whether the claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  A well-grounded claim is a plausible claim; one 
that is capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 79, 81 (1991).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

For a claim for service connection to be well grounded, there 
must be competent evidence (lay or medical, as appropriate) 
of:  (1) a current disability; (2) an in-service injury or 
disease; and (3) a nexus between the current disability and 
the in-service injury or disease.  Epps, 126 F.3d at 1468; 
see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The General Counsel of VA has addressed the issue of what 
constitutes a well-grounded claim under the provisions of 38 
U.S.C.A. § 1117.  In VAOPGCPREC 4-99 (May 3, 1999), the 
General Counsel concluded: 

A well-grounded claim for compensation 
under 38 U.S.C. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed 
illness generally requires the submission 
of some evidence of: (1) active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; (2) the manifestation 
of one or more signs or symptoms of 
undiagnosed illness; (3) objective 
indications of chronic disability during 
the relevant period of service or to a 
degree of disability of 10 percent or 
more within the specified presumptive 
period; and (4) a nexus between the 
chronic disability and the undiagnosed 
illness.  With respect to the second and 
fourth elements, evidence that the 
illness is "undiagnosed" may consist of 
evidence that the illness cannot be 
attributed to any known diagnosis or, at 
minimum, evidence that the illness has 
not been attributed to a known diagnosis 
by physicians providing treatment or 
examination.  The type of evidence 
necessary to establish a well-grounded 
claim as to each of those elements may 
depend upon the nature and circumstances 
of the particular claim.  For purposes of 
the second and third elements, the 
manifestation of one or more signs or 
symptoms of undiagnosed illness or 
objective indications of chronic 
disability may be established by lay 
evidence if the claimed signs or 
symptoms, or the claimed indications, 
respectively, are of a type which would 
ordinarily be susceptible to 
identification by lay persons.  If the 
claimed signs or symptoms of undiagnosed 
illness or the claimed indications of 
chronic disability are of a type that 
would ordinarily require the exercise of 
medical expertise for their 
identification, then medical evidence 
would be required to establish a well-
grounded claim.  With respect to the 
third element, a veteran's own testimony 
may be considered sufficient evidence of 
objective indications of chronic 
disability, for purposes of a well-
grounded claim, if the testimony relates 
to non-medical indicators of disability 
within the veteran's competence and the 
indicators are capable of verification 
from objective sources.  Medical evidence 
would ordinarily be required to satisfy 
the fourth element, although lay evidence 
may be sufficient in cases where the 
nexus between the chronic disability and 
the undiagnosed illness is capable of lay 
observation.

VAOPGCPREC 4-99 (May 3, 1999).  


Factual Background

As noted, the veteran served on active duty from December 
1973 to October 1975, and from December 1990 to May 1991.  
His most recent DD Form 214 reflects three months, twenty-
four days of foreign service, and that he was awarded the 
Southwest Asia Service Medal as well as the Kuwait Liberation 
Medal.  The veteran's service medical records covering his 
December 1990 to May 1991 service reflect treatment for and a 
diagnosis of left shoulder bursitis, complaints of swollen 
and painful joints, and that he injured his left knee and leg 
when he fell over a wooden bench.  These records are negative 
regarding complaints of or treatment for gastrointestinal 
symptoms.  

VA outpatient treatment records reflect that the veteran 
presented in January 1993 with complaints of muscle spasms 
about his sides and down his back, that he was seen in 
February 1994 and March 1994 and provisionally diagnosed with 
low back and left shoulder pain, and that he complained of 
low back and left shoulder pain in April 1994.  

Outpatient treatment records reflect that the veteran also 
presented in April 1994 with complaints of abdominal pain and 
feeling bloated, and appears to have been diagnosed with 
changes in bowel habits and rule out colonic lesion (the 
record is somewhat illegible).  It was noted that the veteran 
needed further evaluation.  In May 1994 the veteran had a 
barium enema which revealed sigmoid diverticulosis, and as 
such he was diagnosed with diverticulosis.  A record dated 
later in May 1994 indicates that the veteran had problems 
with symptoms diagnosed as diverticulitis.  

Outpatient treatment records dated in May 1995 indicate that 
the veteran had problems with symptoms diagnosed as 
diverticulitis and low back pain, and note a history of 
questionable diverticulitis and that the veteran complained 
of abdominal pain.  The veteran was provisionally diagnosed 
with questionable irritable bowel syndrome and questionable 
gastritis at the time.  

A VA general medical examination was accomplished in July 
1995, the report of which indicates that the veteran 
presented with complaints of, among other things, abdominal 
pain secondary to diverticulitis, low back pain with spine 
tightness, muscle tightening, and ankle and shoulder 
swelling.  Examination of the veteran's abdomen revealed 
normal, active bowel sounds, and that the abdomen was soft, 
nontender, obese and protuberant.  The veteran's extremities 
were benign.  He was assessed with complaints of muscle and 
joint pain.  

The report of an August 1995 general examination accomplished 
for the state of South Carolina (in conjunction with a claim 
for social security benefits) reflects that the veteran 
presented with complaints of abdominal and shoulder pain, 
which he noted was due to bursitis and diverticulitis, 
respectively.  Musculoskeletal examination revealed 
subjective shoulder and leg pain, and examination of the 
abdomen was negative.  The veteran was diagnosed with 
arthralgia, myalgia, back pain, and abdominal pain of unknown 
etiology.  Further evaluation of these conditions was 
recommended.  

A January 1996 VA outpatient treatment record indicates that 
the veteran complained of diffuse crampy pain of the lower 
abdomen and occasional hemorrhoidal bleeding.  He noted a 
change in bowel habits in 1990 and/or 1991 with intermittent 
constipation and crampy abdominal pain.  On examination the 
veteran's abdomen was found to be soft, obese and nontender.  
It was noted that the veteran's bowel was chronically 
irritable, and a colonoscopy was suggested.  

In February 1996, the veteran underwent a colonoscopy and 
esophagogastroduodenoscopy, which resulted in a finding of 
diverticulosis coli; the latter procedure also revealed a 
duodenal ulcer.  The veteran's stomach and esophagus were 
noted to be normal.  

In a June 1996 letter, David B. Blalock from Family Health 
Centers, Inc. indicates that the veteran was treated at that 
facility for low back pain.  

VA records indicate that X-rays of the cervical spine taken 
in January 1997 revealed mild loss of disc space at the C5-6 
level, and that X-rays of the lumbar spine appeared to 
indicate that L5 was a transitional vertebra. 

VA outpatient treatment records further reflect that the 
veteran presented with low back and neck pain in May 1997 and 
that X-rays of the cervical spine revealed suspect mild 
degenerative joint disease.  A computerized tomography (CT) 
scan of the lumbar spine taken in June 1997 revealed annular 
bulging at the L4-5 level resulting in mild compression upon 
the anterior of the thecal sac.  A September 1997 outpatient 
treatment record notes a diagnosis of low back pain with no 
disease shown in June 1997.  

A VA gastrointestinal examination was accomplished in mid 
August 1997, the report of which indicates that the veteran 
complained of gastrointestinal problems beginning in 1991 
when he began feeling bloated and experienced sharp 
epigastric pain, and of intermittent diarrhea and 
constipation.  He also complained of diffuse joint and muscle 
pain (of the knee, hip, shoulder, and low back) and 
tightness.  The veteran indicated that he was told that he 
had degenerative disc disease and an episode of left shoulder 
bursitis that resolved when he served in Saudi Arabia.  The 
examiner noted that the esophagogastroduodenoscopy was 
remarkable for a gastric ulcer and that a lower 
gastrointestinal series was remarkable for diverticulosis.  

Physical examination revealed a benign abdomen, and the 
examiner noted that the veteran's gastrointestinal problems 
consisted of diverticulosis and a gastric ulcer.  Examination 
of the extremities revealed no cyanosis, clubbing, or edema, 
nor evidence of joint disfigurement, loss of joint space, or 
decreased motion, and the examiner noted that the veteran had 
diffuse joint and muscle pain of unclear etiology, as there 
was no evidence of degenerative joint disease and the veteran 
exhibited no pain on active or passive motion.  

In late August 1997, a VA joints examination was 
accomplished, the report of which indicates that the veteran 
presented with complaints of left shoulder pain and low back 
pain since 1991.  The examiner's impression was that there 
was impingement of the left shoulder and that the veteran was 
moderately disabled from bursitis.  Further, his impression 
was that the veteran suffered from chronic low back pain with 
radiation to the legs.  


Analysis

Initially, the Board finds that the evidence satisfactorily 
demonstrates that the veteran served in the Southwest Asia 
theater of operations during the Persian Gulf War.  

However, his claims concerning service connection for 
gastrointestinal symptoms and joint and muscle pain as 
chronic disabilities resulting from undiagnosed illnesses are 
not well grounded.  The claims file indicates that the 
veteran has been diagnosed as having diverticulosis and a 
gastric ulcer, left shoulder bursitis, and low back and 
cervical spine disabilities (in fact, service connection has 
been established for left shoulder bursitis and a low back 
disability).  In paragraph 15 of its precedential opinion, 
the General Counsel stated that:

. . . for purposes of establishing a well 
grounded claim, we conclude that a 
claimant ordinarily must submit some 
evidence indicating either that his or 
her illness is incapable of diagnosis or, 
at minimum, that physicians providing 
treatment or examination of the illness 
have not attributed it to a known 
diagnosis.  

VAOPGCPREC 4-99 (May 3, 1999).

The claims file reflects that the veteran's gastrointestinal 
symptoms have been clinically diagnosed as diverticulosis and 
a gastric ulcer, and that his joint and muscle pain are 
related to shoulder and back disabilities; therefore, he has 
not submitted evidence that these symptoms are the result of 
a chronic disabilities resulting from an undiagnosed 
illnesses.  Thus, the veteran's claims concerning service 
connection for gastrointestinal symptoms and joint and muscle 
pain, as chronic disabilities resulting from an undiagnosed 
illness, are not well grounded.


ORDER

The claim for service connection for gastrointestinal 
symptoms claimed as a chronic disability resulting from an 
undiagnosed illness is denied as not well grounded.

The claim for service connection for joint and muscle pain 
claimed as a chronic disability resulting from an undiagnosed 
illness is denied as not well grounded. 



REMAND

The veteran and his representative also contend that service 
connection is warranted for sleep disturbance, fatigue, and 
cardiovascular symptoms which are related to the veteran's 
period of active service in the Southwest Asia theater of 
operations during the Persian Gulf War. 

The Board notes that claims for service connection for 
chronic disability resulting from Persian Gulf service (and 
due to an undiagnosed illness) related to exposure to 
environmental agents while in the Persian Gulf are subject to 
the adjudicative procedures set forth in M21-1, Part III, 
para. 5.17 (April 30, 1999).  In essence, the RO, upon 
receipt of a veteran's claim, is to undertake all required 
development action, including requesting a thorough VA 
general medical examination and specialist examinations as 
appropriate.  With regard to nonmedical (lay) evidence, it is 
noted that records or reports of time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude are helpful in 
support of a Persian Gulf War claim.

VBA All-Stations Letter 98-17 (2/26/98) contained mandatory 
guidelines for disability examinations of Gulf War veterans 
outlined in a memorandum dated February 6, 1998.  In general, 
the guidelines require a VA examiner to detail all conditions 
and symptoms that can be elicited from the veteran (including 
what precipitates and what relieves them).  The examiner 
should then identify all diagnosed conditions arising from 
the symptoms, and also determine if there are symptoms, 
abnormal physical findings, or abnormal laboratory test 
results that are not part of a known clinical diagnosis.  In 
that case, further specialist examinations are required to 
address these findings.  The guidelines also state that 
symptom-based diagnoses, such as (but not limited to) 
myalgia, arthralgia, headache and diarrhea, are not 
considered as diagnosed conditions for compensation purposes.

The Board notes, however, that the VBA All-Stations Letter 
98-17 (February 26, 1998), discussed above has since been 
rescinded, effective December 31, 1998.  The guidelines for 
disability examinations for Gulf War Veterans have been 
issued in an Under Secretary for Health's Information Letter, 
dated April 28, 1998 (IL 10-98-010).  These new guidelines 
are essentially the same as the old guidelines and do not 
represent any substantive change.

With respect to the claim for service connection for 
cardiovascular symptoms, the Board notes that the veteran has 
not been afforded an examination that sufficiently addresses 
the extent and nature of his complaints regarding such 
symptoms.  The Board finds that an additional examination 
that addresses this condition should be accomplished prior to 
further adjudication.  

Regarding the claims for service connection for fatigue and a 
sleep disturbance, the Board notes that both conditions were 
listed in the assessment portion of an August 1997 VA 
miscellaneous neurological disorders examination.  However, 
while the veteran's complaints of such conditions are noted 
in this examination report (and are variously noted in other 
medical records), the examiner did not objectively comment 
either way regarding these conditions.  The Board is of the 
opinion that an additional examination that addresses these 
conditions should be accomplished prior to further 
adjudication. 

In sum, further evaluation of these claimed disabilities 
(cardiovascular symptoms, sleep disturbance, and fatigue), to 
ensure compliance with undiagnosed illness examination 
directives, would be helpful in resolving all the issues on 
appeal.  Accordingly, the Board finds that additional VA 
examinations should be accomplished.  The new VA 
examination(s) of the veteran must be conducted in accordance 
with the guidelines of the Under Secretary for Health's 
Information Letter, dated April 28, 1998 (IL 10-98-010).  The 
RO is advised to make certain that the examinations conform 
precisely to the guidelines before readjudicating the issues.

In view of all of the above, these matters are hereby 
REMANDED to the RO for the following action:

1.  The veteran should be scheduled to 
undergo a VA examination conforming to 
the guidelines for conducting Gulf War 
examinations set forth in the Under 
Secretary for Health's Information 
Letter, dated April 28, 1998 (IL 10-98-
010).  The entire claims folder, 
including a complete copy of this REMAND, 
must be made available to the examiner.  

a.  The examiner should thoroughly review 
the claims file prior to the examination.

b.  The examiner should note and detail 
all reported cardiovascular signs or 
symptoms, symptoms of fatigue, and sleep 
disturbances.  The examiner should 
conduct a comprehensive general medical 
examination, and provide details about 
the onset, frequency, duration, and 
severity of all symptoms and state what 
precipitates and what relieves them.

c.  The examiner should list all 
diagnosed conditions and state which 
symptoms are associated with each 
condition.  If all symptoms are 
associated with a diagnosed condition, 
additional specialist examinations for 
diagnostic purposes are not needed.  

d.  However, if there are cardiovascular 
signs or symptoms, symptoms of fatigue, 
and sleep disturbances that have not been 
determined to be associated with a known 
clinical diagnosis, further specialist 
examinations will be required to address 
these findings, and should be ordered by 
the primary examiner.  

e.  In such instances, the examiner 
should provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.

All examination findings, along with the 
complete rationale for all conclusions 
reached and opinions expressed, should be 
set forth in (a) typewritten report(s).

2.  The RO should also contact the 
veteran and request that he submit signed 
statements from persons having personal 
knowledge of his disabilities which 
include the following statement:

"I hereby certify that the information I 
have given is true to the best of my 
knowledge and belief."

The veteran should be notified that 
statements from persons who knew him 
during the Persian Gulf War or after 
separation from military service will be 
considered.  Each person's name and 
complete address must clearly be shown.  
Each statement should describe exactly 
what the person observed and mention 
specific dates and places.  A person on 
active duty at the time should include 
his or her service number and military 
unit.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Following completion of the 
foregoing, and any other development 
deemed warranted by the record, the RO 
should consider the veteran's claims for 
service connection for sleep disturbance, 
fatigue, and cardiovascular symptoms as 
chronic disabilities resulting from an 
undiagnosed illnesses, on the basis of 
all pertinent medical evidence of record 
and legal authority, to specifically 
include that cited to herein.  The RO 
should provide clear reasons and bases 
for its determinations, addressing all 
concerns noted in this REMAND.  

5.  If any claim remains denied, the 
veteran and his representative should be 
provided with an appropriate supplemental 
statement of the case and afforded the 
applicable time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



